 



EXHIBIT 10.22

SECURED CONVERTIBLE DEBENTURE #____

$____________________
                                                                                                    Dated____________________

FOR VALUE RECEIVED, the undersigned, BLUE ZONE, INC., a Nevada corporation (the
“Company”), HEREBY PROMISES TO PAY to the order of F. MICHAEL P. WARREN (the
“Lender”) under the Secured Loan Agreement, dated as of April 27, 2001, among
the Company and the Lender (as amended, the “Loan Agreement”), the principal sum
of _________________________ dollars ($____________________) pursuant to the
Loan Agreement, together with interest at the rate of ___________percent
(_________%) per annum on any and all principal amounts remaining unpaid
hereunder from time to time outstanding from the date hereof until said
principal amounts are paid in full or this Debenture is converted into Common
Stock of the Company as provided in the Loan Agreement. Interest will be
calculated on the basis of a year of 365 or 366 days, as the case may be, for
the actual number of days (including the first day but excluding the last day)
elapsed. The Company may repay all principal and accrued but unpaid interest
under any Lender’s Debenture at any time from ____________________ until
April 27, 2003. On April 27, 2003, the Company shall repay all of the principal
and accrued but unpaid interest on all then outstanding Debentures, to the
extent the same have not been converted into Common Stock of the Company as
provided in the Loan Agreement.

     Both principal and interest are due and payable in lawful money of the
United States of America to the Lender, at the Lender’s address included on the
signature page of the Loan Agreement or another address specified by the Lender,
on April 27, 2003. The Company may repay all principal hereof and accrued and
unpaid interest hereunder at any time from ____________________ until April 27,
2003.

     This Debenture is entitled to the benefits of and is subject to the
provisions of the Loan Agreement, including but not limited to, provisions
ensuring that the Indebtedness represented by this Debenture shall be senior to
or pari passu with all other Indebtedness of the Company as therein provided
except only for provisions set forth therein, for the subordination of the
Indebtedness represented hereby to Senior Indebtedness; the conversion of the
Indebtedness represented by this Debenture into equity securities of the
Company; acceleration of the maturity of this Debenture upon the happening of
certain stated events upon the terms and conditions therein specified. The Loan
Agreement, as amended and modified from time to time, is incorporated by
reference as if fully set forth herein.

     The price for conversion of this Debenture into Common Stock of the
Company, as provided in the Loan Agreement, is $_______________ per share.

Page 94



--------------------------------------------------------------------------------



 



     Payment of the Indebtedness represented by this Debenture is secured by a
security interest in substantially all of the assets of the Company as more
specifically described in that certain Security Agreement dated April 27, 2001
and the holder of this Debenture is entitled to all the rights and benefits
conferred by such Security Agreement, as amended and modified from time to time,
as if fully set forth herein.

     Notwithstanding any other provisions of this Debenture, interest, fees, and
other charges payable by reason of the Indebtedness evidenced hereby shall not
exceed the maximum, if any, permitted by any governing law.

     This Debenture is governed by and will be construed according to the laws
of the State of Washington.

     In the event of any litigation, arbitration or court proceeding between the
Company and the Lender concerning this Debenture, the prevailing party will be
entitled to reasonable attorneys’ fees and expenses. The Company hereby waives
notice, presentment, protest and notice of dishonor.

     THE SECURITIES EVIDENCED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND
NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES OR (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL
COUNSEL FOR THE HOLDER OF THESE SECURITIES STATING THAT SUCH TRANSACTION IS
EXEMPT FROM REGISTRATION OR THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.

     ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

                                                                              
 BLUE ZONE, INC.

                                                                                By:
______________________________
                                                                                Bruce
Warren, President and
                                                                                Chief
Executive Officer

Page 95